[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] MEMORANDUM OF DECISION AFTER HEARING IN DAMAGES
Defendant William C. Morsey, Purchaser, of 33 Chester Street, Manchester County: Hartford, State: Connecticut, Zip: 06040 and Freightliner of Hartford, Inc., Seller, By Lindy Bigliazzi, President, on 01/15/97 contracted to the terms of "Mercedes-Benz Credit Corporation — Retail Installment Contract — Security Agreement." (Attached to Affidavit of Debt).
Paragraph 12 of said contract entitled Notices provides "all notices required to be given Purchaser shall be properly given if mailed to Purchaser's address shown at the top of page 1 of this Contract."
The Contract provides "Notice to Purchaser" in large print "Not (to) sign this contract before you read it." CT Page 12414
Exhibit A dated July 14, 1999 addressed to defendant notified him that a private sale was to be "on or after 07/24/99." This exhibit also states "Certified Mail #Z104105373 Return Receipt Requested" and "cc: Freightliner of Hartford — E. Hartford CT."
There was no "green card" in evidence indicating defendant or a responsible person ever received delivery of exhibit A. Paragraph "12. Notices" of the Contract does not require certified or registered mail.
On direct examination defendant testified that he "was not a hundred percent sure if he ever received any notice or that someone else didn't get notification at the residence" ". . . I drive a truck for a living . . . I'm on the road." On cross examination he acknowledges that someone m his family got notice and possibly signed for the notice. The notice mailed conformed to the Contract.
Defendant had no credible evidence of his claimed resale contract. Plaintiff's attorney had no witness to cross examine concerning any such resale contract.
Paragraph 11 of the contract states the Seller's Remedies upon Purchaser's Default and purchaser's obligation for any deficiency remaining after the application of net sale proceeds.
Judgment for plaintiff to recover of defendant the sum of $9,683.25 plus costs to be taxed by the clerk.
John N. Reynolds Judge Trial Referee